Citation Nr: 0824963	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar disc disease prior to February 23, 2005.  

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease from February 23, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1983 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Waco, Texas, regional office (RO) of the Department of 
Veterans (VA).  This decision denied the veteran's claim for 
an evaluation in excess of 10 percent for his lumbar disc 
disease.  The veteran submitted a notice of disagreement with 
this decision, which initiated the current appeal.  

During the course of the veteran's appeal, the RO issued 
another rating decision in December 2005 which increased the 
evaluation for the veteran's lumbar disc disease to 40 
percent.  The effective date of the evaluation was February 
23, 2005, which is subsequent to the date of the veteran's 
November 2004 claim.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as 
the veteran has not expressed satisfaction with the 40 
percent evaluation effective from February 23, 2005 or the 10 
percent evaluation dated prior to February 2005, the Board 
finds that the issues are as described on the first page of 
this decision. 

The issue of entitlement to an evaluation in excess of 40 
percent for lumbar disc disease from February 23, 2005 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's lumbar disc syndrome resulted in 
incapacitating episodes totaling two days in the year prior 
to December 2004 with no evidence of additional episodes 
between December 2004 and February 2005.  

2.  Prior to February 23, 2005, the veteran had forward 
flexion of the thoracolumbar spine to 80 degrees and a 
combined range of motion of greater than 120 degrees without 
additional limitations due to pain, weakness, excess 
fatigability or incoordination. 

3.  Loss of lateral motion in a standing position, or 
neurologic impairment was not demonstrated prior to February 
23, 2005.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbar disc disease prior to February 23, 2005 have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Code 5243 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
November 2004.  The notice included the type of evidence 
needed to substantiate the claim for an increased evaluation.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The November 2004 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the evidence should describe the additional impairment 
caused by his disabilities.  It also noted that VA would 
assist the veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  This information was provided to 
the veteran prior to the initial adjudication of his claim.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his April 2005 
statement of the case (SOC).  The SOC could not provide VCAA 
compliant notice.  Mayfield.  It did, however, provide actual 
knowledge to the veteran.  He had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he provided argument with 
regard to his claim after receiving the notice, and the case 
was not certified to the Board until March 2006, 
approximately 11 months after the SOC.  The veteran also 
appeared at a hearing before the undersigned veteran's law 
judge, where he offered additional testimony.  

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disability will be evaluated based on its effect on both 
his daily life and employment.  The veteran offered testimony 
as to how his back disability affects his work, including 
absences.  The veteran and his representative also discussed 
the criteria contained in the rating code in regards to what 
the evidence must show to receive an evaluation in excess of 
40 percent, thereby demonstrating familiarity with the 
appropriate code. (See Hearing Transcript, page 12.)  The 
Board concludes that while the veteran may not have received 
timely notification of the exact measurement required for 
increased evaluations, he is aware that the more his 
limitation of motion is impaired and the greater the 
frequency of incapacitating episodes, the higher the 
evaluation that will be assigned.  Therefore, the Board finds 
that the duty to notify the veteran in his claim for 
increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded a VA examination of his disability in December 2004.  
The veteran has stated that his only treatment was from VA 
sources, and there is no indication that there are any 
outstanding VA records during the relevant period.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 


Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

The record indicates that entitlement to service connection 
for lumbar disc disease was initially established in a May 
1995 rating decision.  A 10 percent evaluation was assigned 
for this disability, which remained in effect at the time the 
veteran submitted his current claim in November 2004.  

The veteran's lumbar disc disease is evaluated under 
38 C.F.R. § 4.71a, Code 5243, which is the rating code for 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is to be evaluated either under the general rating formula 
for diseases and injuries of the spine or under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  Note one states that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Under the general rating criteria for disabilities of the 
spine, with or without symptoms such as pain, whether or not 
it radiates, stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease, a 10 percent 
evaluation is warranted for disability of the thoracolumbar 
spine when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted for a 
lumbar spine disability under the new criteria unless there 
is forward flexion of the thoracolumbar spine to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine is evaluated as 50 percent disabling, and unfavorable 
ankylosis of the entire spine is evaluated as 100 percent 
disabling.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes VA treatment records dated in January 
2003 which show that the veteran was seen in the emergency 
room for complaints of lateral mid back pain for one day.  
There was no history of trauma, but the veteran worked as a 
postal worker lifting packages.  He was in no apparent 
distress.  The spine was not tender to palpation, but there 
was mild mid back paraspinal tenderness on palpation.  There 
were no limitations on range of motion, and motor and sensory 
examination was grossly intact.  The assessment was back 
strain.  

The veteran was again seen at the emergency room in August 
2003 with the chief complaint of low back pain.  He indicated 
that the pain had started the day before after work.  The 
pain was in the low back and mainly involved the muscles.  
There was no motor or sensory loss and no incontinence.  He 
had not lifted objects or experienced a trauma in the past 
week.  On examination, the veteran had paraspinus muscle 
tenderness, greater on the left side than the right, which 
was tender to palpation.  The deep tendon reflexes were two 
plus, and the veteran walked with a normal gait.  

The day after the August 2003 emergency room visit, the 
veteran was seen by a social worker for a scheduled 
appointment.  He talked at length about his back problems and 
indicated the pain was so severe that he was unable to get 
out of bed.  

The veteran underwent a consultation regarding his low back 
pain in September 2003.  He was not currently experiencing 
any pain.  Causes of aggravation had included running and 
playing basketball.  The purpose of the consultation was to 
teach the veteran back exercises.  Range of motion was 
described as being "within functional limits."  On range of 
motion testing, there was "minimum loss" of lumbar flexion 
and extension, and lateral flexion and rotation were within 
normal limits.  His posture was good and there were no 
obvious deviations in his gait.  A January 2003 X-ray study 
was reviewed, which showed a probably transitional L5 disc, 
with minimal wedging of L1 or T12.  There were no 
compressions and the discs were maintained.  The alignment 
was unremarkable.  The assessment was chronic low back pain.  

The veteran was seen for low back pain that had started that 
afternoon in June 2004.  He had been shopping when he noticed 
a sharp pain in his left lumbar area that had remained steady 
all day.  There was no weakness, numbness, or incontinence.  
On examination there was mild paraspinal tension with 
tenderness to palpation.  Strength was 5/5 and deep tendon 
reflexes were two plus.  The assessment was acute back 
strain.  

The veteran was seen again in June 2004 when he was noted to 
have experienced lower back pain for over a week that was 
getting worse.  He described his flare-ups as generally 
lasting from one to two weeks, with the longest lasting three 
weeks.  These episodes occurred approximately four times a 
year, and were improved by stretches and medication.  

The veteran was afforded a VA examination of his spine in 
December 2004.  The claims folder was reviewed, which 
revealed a history of an automobile accident in service as 
well as a herniated nucleus pulposus.  Since discharge from 
service, the veteran continued to experience intermittent 
back pain.  He was not sure when it occurred; maybe once a 
week or once a month.  When the pain occurred it was intense 
and located in the low back without radiation.  The veteran 
had not received any injections or undergone any surgery.  He 
did not use a cane or a brace.  The veteran reported two 
"incapacitating days in the past year ordered by a 
physician."  He was able to drive except for when having a 
flare-up, and he was able to take care of his daily habits.  
The veteran did not use an assistive devices and he did not 
have any additional limitations with flare-ups or repetitive 
motion.  There was no incoordination or excess fatigability.  

On examination, the veteran walked with a normal gait.  He 
was tender in the L3 to L5 area but there was no muscle 
spasm.  Flexion was to 80 degrees with pain, and extension 
was to 20 degrees.  There were 30 degrees of right and left 
lateral flexion with no pain, and 40 degrees of right and 
left rotation without pain.  

The veteran could stand on his heels and toes.  Reflexes were 
one plus, and straight leg raising was negative bilaterally.  
There was no loss of sensation.  The impression was chronic 
lumbosacral strain, and a herniated lumbar disc at L4 to L5.  
A magnetic resonance imaging (MRI) study was obtained, which 
revealed a transitional vertebra at L5, which was anatomical.  
There was sacralization of the fifth vertebral segment, and a 
herniated disc at L4 to L5 with no significant central or 
foraminal stenosis.  The rest of the lumbar spine showed no 
evidence of a herniated disc or disc protrusion.  

VA treatment records dated February 23, 2005 show that the 
veteran came by the back clinic complaining of back pain that 
had gotten worse over the past week.  He rated the pain as a 
10, and said he was unable to sleep at night.  The assessment 
was back pain.  Additional February 23, 2005 records show 
that the veteran denied heavy lifting and trauma.  There was 
no radiculopathy, numbness, tingling or weakness.  The 
midline of the back was nontender, but there was paraspinal 
muscle tightness with tenderness on palpation, greater on the 
left than the right.  The impression was low back pain with 
muscle spasm.  

March 2005 VA treatment records note that the veteran's back 
pain had returned to baseline.  The veteran was not 
interested in any procedures because the pain was tolerable.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent is not warranted for the veteran's lumbar disc 
disease prior to February 23, 2005 under any of the 
applicable criteria.  

Consideration has been given to an increased evaluation under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, but this does not support an 
increased evaluation.  In order to receive a 20 percent 
evaluation under this formula, the veteran must have 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous year.  In this case, the veteran's December 2004 
examination shows that his physician ordered incapacitating 
episodes during the previous year had totaled just two days.  
This is insufficient to support an increased rating under the 
formula for incapacitating episodes.  

The General Rating Formula for Diseases and Injuries of the 
Spine also fails to support entitlement to an increased 
evaluation.  All examinations during this period state that 
the veteran had normal or at least functional range of motion 
except for the December 2004 VA examination, which was the 
only examination to actually record the range of motions.  
This examination demonstrates that the veteran's forward 
flexion exceeds 60 degrees, and the combined range of motion 
of the thoracolumbar spine exceeds 120 degrees.  

The examiner stated that there was no additional limitation 
due to pain, weakness, fatigability or incoordination.  
Furthermore, while there was some indication of muscle 
spasms, they were not of such severity as to cause an 
abnormal gait or abnormal spinal contour.  

Under rating criteria in effect prior to September 26, 2003, 
ratings in excess of 10 percent could be provided for back 
disabilities manifested by spasm on extreme forward bending 
and loss of lateral spine motion in a standing position or 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).  Examinations prior to February 23, 
2005, showed that the veteran had most of the normal ranges 
of motion of the spine and had a full range of lateral motion 
without loss due to functional factors and no spasm.

Finally, there was no evidence of radiation of pain during 
this period, and no evidence of additional neurological 
impairment such as bowel or bladder involvement.  Neurologic 
findings on the December 2004 VA examination were within 
normal limits.  A separate evaluation based on neurologic 
impairment was, therefore, not warranted prior to February 
23, 2005.  

The Board concludes that the preponderance of the evidence is 
against a schedular valuation in excess of 10 percent prior 
to February 23, 2005.  38 C.F.R. §§ 4.7, 4.21, 4.40, 4.59, 
4.71a, Code 5243.  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

For the period prior to February 23, 2005, the veteran's 
symptomatology consisted mainly of pain and limitation of 
motion.  As discussed above, this symptomatology is 
contemplated by the schedular criteria.  The veteran required 
no periods of hospitalization, and was working full time 
without reported time lost from employment.  At his hearing 
the veteran testified that currently with his back rated at a 
much higher level of disability than prior to February 23, 
2005, he was working and had lost time from work only to 
attend chiropractic sessions five to six times.

The evidence is thus, against finding an exceptional 
disability picture that would warrant referral for 
consideration of an extraschedular evaluation prior to 
February 23, 2005.

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single VA examination for consideration, and 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 10 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbar disc disease prior to February 23, 2005 is denied. 


REMAND

At the May 2008, hearing the veteran testified that he had 
last received treatment at the Dallas, Texas VA Medical 
Center in approximately April or May 2007.  He had also been 
provided some physical therapy prior to this examination.  
The veteran indicated that he had not received any medical 
treatment since that time.  A review of the claims folder 
indicates that the most recent medical records pertaining to 
the veteran's service connected lumbar disc disease are dated 
April 2005.  

The Board has a duty to assist the veteran in the development 
of his claim.  This includes obtaining any relevant records 
from VA or other federal sources.  38 U.S.C.A. § 5103A.  

At his hearing the veteran testified that in the past two 
years he had begun to experience episodes in which his back 
would lock.  This testimony can be read as reporting a 
worsening of symptomatology since his last VA examination in 
July 2005.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain all records 
pertaining to the treatment of the 
veteran's lumbar disc disease from the 
Dallas, Texas VAMC from April 2005 to the 
present and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination to evaluate the orthopedic 
and neurologic manifestations of the 
service connected back disability.

The examiner should review the claims 
folder and note such review in the 
examination report.

If the veteran fails to report for the 
scheduled examination, a copy of the 
letter advising him of the examination 
should be associated with the claims 
folder.

3.  If any benefit sought on appeal, 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


